         Case 1:18-cv-02230-JDB Document 55 Filed 04/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WATERKEEPER ALLIANCE, INC., et al.,
        Plaintiffs,
                v.                                              Civil Action No. 18-2230 (JDB)
 ANDREW WHEELER, Acting Administrator,
 U.S. Environmental Protection Agency, et al.,
        Defendants.


                                             ORDER

      Upon consideration of [42] plaintiffs’ motion for summary judgment, [45] defendants’

cross-motion for summary judgment, [48] intervenor-defendants’ cross-motion for summary

judgment, and the entire record herein, and for the reasons explained in the accompanying

Memorandum Opinion, it is hereby

      ORDERED that [42] plaintiffs’ motion for summary judgment is GRANTED IN PART

   AND DENIED IN PART, with judgment to plaintiffs on Count 2 of [1] their Complaint; it is

   further

      ORDERED that [45] defendants’ cross-motion for summary judgment and

   [48] intervenor-defendants’ cross-motion for summary judgment are GRANTED IN PART

   AND DENIED IN PART, with judgment to defendants and intervenor-defendants on Counts

   1 and 3–7 of [1] plaintiffs’ Complaint ; and it is further

      ORDERED that defendant U.S. Environmental Protection Agency’s authorization of

   Oklahoma’s coal combustion residuals permitting program is PARTIALLY VACATED and

   this case is REMANDED to the Agency for further proceedings consistent with this Order,

   the accompanying Memorandum Opinion, and the decision in Utility Solid Waste Activities
         Case 1:18-cv-02230-JDB Document 55 Filed 04/15/20 Page 2 of 2



   Group v. EPA, 901 F.3d 414 (D.C. Cir. 2018) (per curiam).

      SO ORDERED.

Dated: April 15, 2020                                          /s/
                                                        JOHN D. BATES
                                                    United States District Judge




                                             2
